DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application amendment filed on 01/05/2021.

The amendments filed on 01/05/2021 have been entered.
Applicant’s amendments to independent claims 1, 4, 5, and 8, and cancellation of dependent claims 2, 3, 6, and 7; and further claim amendments below result into withdrawal of the 35 USC 102 and the 35 USC 103 rejections previously set forth in the last  Office Action mailed on 11/10/2020.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in an interview and then was given and confirmed by an email from Attorney of record Mr. Michael J. Berkowitz (Reg. No. 39,607) on 03/10/2021.


Claims Amendments:
AMENDMENTS TO THE CLAIMS
This listing of claims will replace all prior versions and listings of claims in the application:

What is claimed is:

Claim 1.   (Currently Amended), A mood score calculation apparatus for specifying an employee’s mental health state without imposing a burden on the employee, the mood score calculation apparatus comprising:
an administrator terminal including a manipulation information collection unit, a manipulation time variation analysis unit, a mood score calculation unit, and a result display unit;
at least one employee terminal, the employee terminal including at least a keyboard for generating key inputs obtained by the employee while carrying out tasks during the course of employment, the at least one employee terminal having a manipulation information acquiring unit for acquiring a manipulation history of the employee including the key inputs obtained from the employee, the manipulation information acquiring unit including
a memory device that stores the manipulation history of the employee on the at least one employee terminal;

an arithmetic device that classifies the manipulation history into any one of a verbal task and a spatial task on the basis of the type of input device or application used by the employee as indicated by the manipulation history, and utilizes the manipulation time variance analysis unit to determine a variation of the manipulation time interval in each manipulation of a verbal task and a spatial task of each employee by creating a table setting forth variations in manipulation time intervals for verbal tasks and variations in manipulation time intervals for spatial tasks for each employee and calculating a fractal dimension based upon said variations within a predetermined period of time, the manipulation time variance analysis unit determining a regression formula having coordinates and calculating a determinant indicating a matching degree of the coordinates of the regression formula to calculate a mood score of the employee, wherein if the determinant is smaller than a threshold value represented by the fractal dimension, then the mood score is determined to be abnormal, and outputs information on the mood score to generate a mood score analysis result image arranged to be displayed by the result display unit on a display device, the mood score analysis result image including a field for selecting an employee terminal ID, fields for inputting start and end of a display target period, and a section for calculating the mood score.

Claim 2. 	(Canceled).

Claim  3.	(Canceled).


the arithmetic device classifies the manipulation history of the routine manipulation into any one of the verbal task and the spatial task on the basis of a predetermined algorithm, calculates the mood score of the employee on the basis of a relative relationship between the manipulation histories of the routine manipulations for each of the verbal task and the spatial task specified in the classification, and outputs information on the mood score to a predetermined output target.

Claim 5. 	(Currently amended) A mood score calculation method for specifying an employee’s mental health state without imposing a burden on the employee, the method implemented by an information processing device, the method comprising:
providing an administrator terminal including a manipulation information collection unit, a manipulation time variation analysis unit, a mood score calculation unit, and a result display unit;
providing at least one employee terminal including at least a keyboard for generating key inputs obtained by an employee while carrying out tasks during the course of employment, the at least one employee terminal having a manipulation information acquiring unit for acquiring a manipulation history of the employee including the key inputs obtained from the employee, the manipulation information acquiring unit including a memory device that stores the manipulation history of the employee on the at least one employee terminal

classifying the manipulation history into any one of a verbal task and a spatial task on the basis of the type of input device or application used by the employee as indicated by the manipulation history;
utilizing the manipulation time variance analysis unit to determine a variation of the manipulation time interval in each manipulation of a verbal task and a spatial task of each employee by creating a table setting forth variations in manipulation time intervals for verbal tasks and variations in manipulation time intervals for spatial tasks for each employee and calculating a fractal dimension based upon said variations within a predetermined period of time, and utilizing the manipulation time variance analysis unit to determine a regression formula having coordinates and to calculate a determinant indicating a matching degree of the coordinates of the regression formula to calculate a mood score of the employee wherein if the determinant is smaller than a threshold value represented by the fractal dimension, then the mood score is determined to be abnormal; and,
outputting information on the mood score to generate a mood score analysis result image arranged to be displayed by the result display unit on a display device, the mood score analysis result image including a field for selecting an employee terminal ID, fields for inputting start and end of a display target period, and a section for calculating a mode score.

Claim 6.	 (Canceled).

Claim 7.	(Canceled).

Claim 8. 	(Previously presented) The mood score calculation method according to claim 5, wherein the information processing device causes the memory device to store a manipulation history for a routine manipulation performed by an employee one or more times for a predetermined period of time as an employee’s manipulation history on a predetermined device, and 
the information processing device classifies the manipulation history of the routine manipulation into any one of the verbal task and the spatial task on the basis of a predetermined algorithm, calculates the mood score of the employee on the basis of a relative relationship between the manipulation histories of the routine manipulations for each of the verbal task and the spatial task specified in the classification, and outputs information on the mood score to a predetermined output target.

Reasons for Allowance
Above claims 1, 4, 5, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited and relevant prior art of record:
Prate (US 2018/0353108 A1), hereinafter Prate.
Sato et al. (US 2013/0253329 A1), hereinafter Sato.

Prate teaches a method for a user device, i.e. an employee terminal, which facilitates user data input and storage including dimension and contextual data to that of having an employee terminal to acquire and store user’s manipulation data.  Further, the prior art of reference discloses that the computing apparatus receiving a user input activity work related (i.e. spatial task), or exercise related (i.e. a verbal task given by a life coach) to that of receiving manipulation history data, wherein the association of this received data with dimension / contextual data including categories to that of classifying the received manipulation history into tasks/categories.  Furthermore, the reference discloses a method to receive contextual data generated by a contextual data device like smartphones, smart watches, and other devices then the system dimensions this data/categorizes the user input data, which is that to classifying the user manipulation history based on the type of input device or application.  Finally, Prate discloses that the systems displays a mood score which shows a client’s wellbeing progression over a period of time determined by a filter, to that of generating a mood score analysis result for period of time.  Additionally, Sato discloses a method to  calculate the mood score of the user on the basis of a relative relationships using the correlation coefficients which is derived from results of both the spatial task and the verbal task to calculate a mood score based on this relationship to that of using a relative relationship between manipulation histories of verbal and spatial tasks to calculate a mood score. 
However, none of the above prior arts, individually or in combination, disclose that the mood score system/method utilizes the manipulation time variance analysis unit to determine a variation of the manipulation time interval in each manipulation of a verbal task and a spatial task of each employee by creating a table setting forth variations in manipulation time intervals 
Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above amended independent claims allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir A. Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
3/10/2021

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162      


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162